     Case 3:20-cv-02088-GPC-KSC Document 28 Filed 03/05/21 PageID.151 Page 1 of 5



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11    JUSTIN SALMEN, CDCR #BK-5881,                         Case No.: 3:20-cv-02088-GPC-KSC
12                                  Plaintiff,
                                                            ORDER (1) DENYING MOTION TO
13    v.                                                    APPOINT COUNSEL; (2) DENYING
                                                            MOTION TO ALERT FBI; and (3)
14    CALIFORNIA DEP’T OF
                                                            DENYING PLAINTIFF’S
      CORRECTIONS AND
15                                                          REQUESTS FOR ADMISSION
      REHABILITATION; S. ROBERTS; M.
                                                            DIRECTED TO DEFENDANT CHAU
16    GLYNN; J. HODGES; A. KENDALL;
      DR. CHAU; H. FRANKLIN; S.
17                                                          [Doc. Nos. 24, 25, 27]
      ANDERSON; A. SHITTU; S. GATES,
18                                  Defendants.
19
20          Plaintiff Justin Salmen (“plaintiff”) is proceeding pro se and in forma pauperis in
21   this civil rights action filed pursuant to 42 U.S.C. § 1983. See Doc. No. 7. The Court
22   recently accepted for filing plaintiff’s omnibus document seeking (among other things) the
23   appointment of counsel and requesting that the Court “alert the FBI of located evidence of
24   corruption” at Richard J. Donovan correctional facility (“RJD”). 1 See Mot. at 1, 5-6. Also
25
26
27   1
       To facilitate management of the Court’s docket, an identical copy of plaintiff’s filing was entered
     separately for each item of relief sought. See Doc. Nos. 24, 25, 26, 27 and 28. The Court will hereafter
28   refer to plaintiff’s filing as the “Motion” or “Mot.”

                                                        1
                                                                                       3:20-cv-02088-GPC-KSC
     Case 3:20-cv-02088-GPC-KSC Document 28 Filed 03/05/21 PageID.152 Page 2 of 5



1    included in plaintiffs’ submission were four Requests for Admission directed to defendant
2    Chau. See id. at 4. This Order addresses plaintiff’s Motion for Appointment of Counsel
3    [Doc. No. 24], Motion to Alert the F.B.I. [Doc. No. 25], and discovery requests [Doc. No.
4    27]. All other relief sought in the Motion remains pending before the Honorable Gonzalo
5    P. Curiel.
6    A. Background
7          On November 9, 2020, plaintiff filed his First Amended Complaint (“FAC”),
8    alleging that defendants Hodges and Chau violated his rights under the First and Eighth
9    Amendments. See generally Doc. No. 7. On November 23, 2020, the District Court
10   dismissed all claims against Hodges and plaintiff’s First Amendment claims against Chau.
11   See Doc. No. 8 at 7. However, plaintiff’s Eighth Amendment claims against Chau survived
12   the District Court’s initial screening. See id. at 4.
13         In his Motion, plaintiff reiterates his since-dismissed allegations that Hodges is
14   “altering legal documents” and “obstructing” plaintiff’s access to the grievance process.
15   Compare Mot. at 2-3 with Doc. No. 7 at 3. Plaintiff requests that the Court appoint counsel
16   to represent him because he is “unable to present his case” due to both Chau’s negligence
17   and Hodges’ “intercepting [his] legal documents,” and further requests that the Court “alert
18   the FBI.” Mot. at 5. Plaintiff also demands that defendant Chau admit the truth of these
19   and other allegations. Id. at 4.
20   B. Motion for Appointment of Counsel
21         Plaintiff’s Motion for Appointment of Counsel, his fifth since filing suit in October
22   2020 (see Doc. Nos. 3, 11, 14 and 18), is DENIED. As the Court has explained, “there is
23   no absolute right to counsel in civil proceedings.” Hedges v. Resolution Trust Corp., 32
24   F.3d 1360, 1363 (9th Cir. 1994). The Court may, in its discretion, appoint counsel to
25   represent an indigent litigant upon a showing of “exceptional circumstances.” Terrell v.
26   Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). “Exceptional circumstances” warranting the
27   appointment of counsel exist only where a plaintiff demonstrates that he is likely to succeed
28   ///

                                                    2
                                                                              3:20-cv-02088-GPC-KSC
     Case 3:20-cv-02088-GPC-KSC Document 28 Filed 03/05/21 PageID.153 Page 3 of 5



1    on the merits of his claims, and that he is unable to effectively articulate those claims.
2    Cano v. Taylor, 739 F.3d 1214, 1219 (9th Cir. 2014).
3          “A plaintiff that provides no evidence of his likelihood for success at trial fails to
4    satisfy the first factor of the [exceptional circumstances] test.” Torbert v. Gore, No.
5    14cv2911-BEN-NLS, 2016 WL 1399230, at *1 (S.D. Cal. Apr. 8, 2016). Here, plaintiff
6    merely reiterates the allegations in his FAC. Yet, the fact that some of these allegations
7    survived initial screening “by no means demonstrates that [plaintiff] is likely to win.”
8    Ortega v. CSP-SAC Prison Officials, No. 2:08–00588 SOM, 2010 WL 2598228, at *1 (D.
9    Haw. June 7, 2010). There is simply no basis in the record before the Court, at this early
10   stage of the proceedings, upon which to predict plaintiff’s success at trial. Thus, the Court
11   reaffirms its determination that this factor weighs against appointing counsel to represent
12   plaintiff at taxpayer expense. See Doc. No. 12 at 3; Doc. No. 15 at 4; Doc. No. 19 at 2.
13         The Court is also not persuaded that plaintiff lacks the ability to pursue his claims.
14   Although he complains that Chau and Hodges, in concert with the Attorney General, are
15   “intercepting” his documents and that he is “unable to present [his] case,” see Mot. at 5,
16   plaintiff’s considerable activity on the docket shows otherwise. In the present action,
17   plaintiff has filed two complaints, a motion for leave to proceed in forma pauperis, five
18   motions for the appointment of counsel, an ex parte letter to the Court, and the instant
19   Motion in which he seeks (in addition to the relief addressed in this Order) to strike
20   defendant’s Answer and for the District Court’s reconsideration of its dismissal of Hodges.
21   These filings demonstrate to the Court that plaintiff understands basic litigation procedure
22   and can effectively articulate his claims, notwithstanding any alleged “conspir[acy]” to
23   prevent him from doing so. See Mot. at 5.
24         Accordingly, plaintiff’s fifth Motion for Appointment of Counsel is DENIED.
25   C. Motion to Alert the F.B.I.
26         Plaintiff also moves the Court to “alert the FBI of located evidence of corruption at
27   RJD.” Mot. at 1, 6. Plaintiff cites no authority for this unusual request. In any event, the
28   ///

                                                   3
                                                                              3:20-cv-02088-GPC-KSC
     Case 3:20-cv-02088-GPC-KSC Document 28 Filed 03/05/21 PageID.154 Page 4 of 5



1    Court does not find that there is good cause to enlist the F.B.I. in investigating plaintiff’s
2    allegations of corruption in these proceedings.
3          Accordingly, plaintiff’s Motion to Alert the F.B.I. is DENIED.
4    D. Requests for Admission
5          As noted, included in plaintiff’s Motion are four Requests for Admission (“RFAs”)
6    directed to defendant Chau. Mot. at 4. There is no motion or other matter currently pending
7    on the Court’s docket to which these Requests for Admission pertain.              Plaintiff is
8    admonished that pursuant to Civil Local Rule 36.1.c., unless otherwise requested by the
9    Court, discovery is not to be lodged or filed unless it pertains to a pending motion or other
10   request for relief. CivLR 36.1.c.
11         Furthermore, to the extent plaintiff’s inclusion of the RFAs in the Motion can be
12   construed as a Motion to Compel defendants’ responses thereto, such Motion to Compel is
13   premature. It does not appear to the Court that these RFAs have been served on defendant
14   Chau other than being included in the Motion; nor is there any indication that defendant
15   has had the opportunity to object, respond, or meet and confer with plaintiff regarding these
16   discovery requests. See Chambers’ Rules and Pretrial Procedures for the Honorable Karen
17   S. Crawford (“Chambers’ Rules”), § V.III.A. (requiring parties to meet and confer before
18   raising discovery disputes). Moreover, the Court has not yet convened the Early Neutral
19   Evaluation and Case Management Conference (“ENE/CMC”) in this matter, both of which
20   are scheduled to take place on March 30, 2021. While the parties are free to exchange
21   discovery by mutual agreement before that time, consistent with Federal Rule of Civil
22   Procedure 16 and this District’s Local Rules, the Court will not entertain any discovery
23   motion before the ENE/CMC. See Fed. R. Civ. P. 16; CivLR 16.1.d.
24         For these reasons, and to the extent plaintiff seeks intervention or relief from the
25   Court’s action with respect to the RFAs, plaintiff’s Motion is DENIED WITHOUT
26   PREJUDICE. Going forward, should any discovery disputes arise which require the
27   Court’s involvement, the Court expects all parties to comply with the Federal Rules of
28   Civil Procedure, the District’s Local Rules, and this Court’s Chambers’ Rules.

                                                   4
                                                                               3:20-cv-02088-GPC-KSC
     Case 3:20-cv-02088-GPC-KSC Document 28 Filed 03/05/21 PageID.155 Page 5 of 5



1                                           ORDER
2          For the reasons stated above, plaintiff’s Motion to Appoint Counsel and Motion to
3    Alert the F.B.I. [Doc. Nos. 24, 25] are DENIED. There is no pending motion to which the
4    Request for Admission [Doc. No. 27] are relevant, and to the extent plaintiff seeks relief
5    with respect to the Requests for Admission, such relief is DENIED WITHOUT
6    PREJUDICE.
7    IT IS SO ORDERED.
8    Dated: March 5, 2021
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
                                                                            3:20-cv-02088-GPC-KSC
